Citation Nr: 0212632	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  93-11 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to retroactive induction into a vocational 
rehabilitation training program for payment for a Juris 
Doctor degree under Chapter 31, Title 38, United States Code, 
or entitlement to an extension of the 12-year eligibility 
period for receiving vocational rehabilitation training under 
that chapter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from April 1967 to August 
1969.  His service records show that he is a Vietnam War 
veteran and that he had been awarded the Purple Heart Medal 
for wounds received in combat.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1992 determination by the Vocational 
Rehabilitation and Counseling Center (VR&C) at the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for 
retroactive induction into a vocational rehabilitation 
training program for payment for a Juris Doctor degree under 
Chapter 31, Title 38, United States Code, or entitlement to 
an extension of the 12-year eligibility period for receiving 
vocational rehabilitation training under that chapter.

In September 1995, the Board remanded the claim for further 
evidentiary development and thereafter the case was returned 
to the Board in April 1999.  The case was again remanded for 
additional development of the evidence in January 2000.  
Following this, it was returned to the custody of the Board 
in August 2002.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
appeal has been obtained.

2. The veteran was first notified of a compensable evaluation 
for his service-connected disabilities in September 1969.

3.  The veteran was awarded 51 weeks of vocational 
rehabilitation training which he applied towards a 
baccalaureate's degree in business administration with a 
major in accounting which he earned in 1973.

4. The veteran's basic 12-year period of eligibility for 
vocational rehabilitation training under Chapter 31 expired 
in September 1981.

5.  The veteran's current appeal stems from an application 
for vocational rehabilitation training under Chapter 31 which 
was received by VA in February 1992.

6.  The veteran entered law school in 1992 and graduated with 
a Juris Doctor degree in 1994.

7.  The veteran's service-connected disabilities have not 
been the cause of any period of unemployment or an unstable 
work history.


CONCLUSION OF LAW

The veteran's statutory period of eligibility for vocation 
rehabilitation under chapter 31, Title 38, United States 
Code, has expired, and the criteria for extension of that 
period for purposes of retroactive induction into a 
vocational rehabilitation training program for payment for a 
Juris Doctor degree are not met.  38 U.S.C.A. §§ 3101, 3103, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 21.41, 21.42, 
21.44, 21.52, 21.282 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

As previously discussed, the Board had remanded this case to 
the RO for development of the evidence in September 1995 and 
again in January 2000.  In the course of the second remand, 
the RO specifically provided the veteran with express notice 
of the VCAA in correspondence dated in October 2001, in which 
it discussed the new law and provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  Thus, he has been made aware of 
the information and evidence necessary to substantiate his 
claims, and he has been informed that VA would obtain the 
necessary health records.  He has also has been provided 
opportunities to submit such evidence.  VA has also conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims by virtue of the remands 
for evidentiary development.  In this regard, we note that 
the case was remanded in January 2000 for the purpose of 
obtaining the veteran's folder pertaining to his prior claim 
of Chapter 31 VA vocational rehabilitation benefits from the 
1970's.  A review of the claims folder shows that the folder 
pertaining to his prior claim of vocational rehabilitation 
benefits could not be found despite an exhaustive search on 
part of the RO.  However, other medical and documentary 
evidence which has been obtained and associated with the 
claims folder provide sufficient facts for us to proceed with 
adjudication of his appeal.  The veteran, who is also a 
practicing attorney, has indicated in correspondence dated in 
July 2002 that all evidence in his possession which is 
pertinent to his claim has been provided to VA.  Finally, he 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  
 
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

Factual Background

The veteran is presently service-connected for complete 
paralysis of the median nerve of his right (major) upper 
extremity (rated 70 percent disabling), residuals of a 
gunshot wound of his right upper extremity with damage to 
muscle groups V and VI (rated 40 percent disabling) , a 
lumbosacral injury of his L4-L5 disc (rated 60 percent 
disabling), degenerative arthritis of the cervical spine 
(rated as 10 percent disabling), residuals of a gunshot wound 
to his left knee with scar (rated as 10 percent disabling) 
and a burn scar of his right index finger (rated as 
noncompensably disabling).  He has a combined rating of 100 
percent for the aforementioned service-connected disabilities 
which has been in effect since June 1992.

The history of the veteran's claim shows that prior to 
entering service he had graduated from high school and then 
attended a state college for two semester while working full 
time for Bell Helicopter corporation until April 1967, when 
he enlisted into the United States Army where was trained as 
a helicopter pilot and achieved the rank of Chief Warrant 
Officer.  His service-connected disabilities were the result 
of injuries sustained in Vietnam in September 1968.  Several 
months before his discharge from service the RO determined in 
a May 1969 decision that he was entitled to receive 
vocational rehabilitation training under Chapter 31, Title 
38, United States Code, due to his disabilities.  He was 
notified in September 1969 that he was awarded service 
connection for disabilities of his right upper extremity 
which, at the time, had a combined rating of 70 percent.

The veteran separated from active duty in August 1969 and his 
claims file indicates that he completed 51 months of VA 
vocational rehabilitation training in 1973, attending Texas 
Christian University and then Texas Wesleyan College and 
graduating with a baccalaureate's degree in business 
administration with a major in accounting.  Although he 
earned a degree in accounting he entered into a sales career, 
working for several companies until 1976, when he started 
employment as a manufacturer's representative in the floral 
industry.  He reported that for the period from 1976 to 1983, 
he and earned up $100,000 per year in this position.  
According to the veteran, he terminated his employment 
because the position entailed a great amount of business-
related travel which imposed problems on his family life.  
Afterwards, starting in 1983, he was self-employed as a 
contractor in the residential construction industry.  He 
indicated in 1986 that he initially made a good salary, but 
thereafter in 1984 and 1985 his average annual earnings was 
$23,000 and he expected that it would continue to decline due 
to economic downturns.  For this reason, he desired to make a 
career change into the practice of law.

The present appeal stems from the veteran's claim of 
entitlement to retroactive induction into a vocational 
rehabilitation training program under Chapter 31, Title 38, 
United States Code, for payment for a Juris Doctor degree.  
This claim was filed with VA in February 1992.  A May 1992 VA 
vocational counseling report notes that the veteran had 
already received Chapter 31 benefits for his baccalaureate's 
degree in accounting in 1973 and that he had no further 
entitlement to Chapter 31 benefits remaining.  His 
eligibility to vocational rehabilitation training terminated 
in September 1981.  At the time of the May 1992 report the 
veteran had stopped working as a residential construction 
contractor and maintained himself in income from his 
investment and his VA compensation.  He stated that he did 
not desire to resume his business in the construction 
industry because of the downturn in the economy and 
decreasing profit margins.  He admitted to the counselor that 
he wanted to pursue a law degree and work as an attorney 
because he felt a personal need for control, autonomy, 
independence and influence and did not feel that he was able 
to work in a subservient position for another employer 
because of this facet of his personality.  He also stated 
that he could no longer return to his sales career because 
the excessive driving aggravated his back disability.  When 
the counselor pointed out that some sales positions did not 
require excessive driving the veteran reiterated that he 
would prefer to work for himself rather than for another 
employer.  He felt certain that he wanted to be an attorney 
or perhaps a medical doctor and stated that he never wanted 
to be an accountant but that VA let him pursue that career 
objective at his request without recognizing his immaturity 
at the time.  

An assessment of the veteran's interests, aptitudes and 
abilities in May 1992 shows that the veteran had an elevated 
interests in sales, business, writing and entertaining.  
These findings were similar to careers as a private 
investigator, a personnel manager, a real estate agent, an 
insurance agent, a manufacturing representative, a legal 
assistant, an advertising executive, a chiropractor, a 
medical lab technician and a counselor.  His occupational 
fitness projections were high in art, music, writing, medical 
services, sciences, management and sales.  When shown these 
results, he maintained that he was only interested in a 
career in law though he also gave some consideration towards 
a career as a medical doctor.  

The vocational rehabilitation counselor's conclusions were 
that the veteran did suffer from some physical impairment to 
employability as a result of his service-connected 
disabilities of his right arm, left knee and back and that 
these constituted a material contribution towards his 
impairment to employability.  The veteran had previously 
owned and operated a building contracting company for several 
years and the business was not generating sufficient income 
for the veteran because of economic reversals in the 
construction industry.  Though he possessed the education, 
ability and experience to qualify for suitable employment he 
chose to pursue a degree in law.  Notwithstanding his 
statement that he could not work for another employer because 
of his need for autonomy and independence he admitted that he 
could sacrifice those purported needs for three years of 
academic training.  The vocational rehabilitation counselor's 
opinion was that the veteran had overcome the effect of his 
physical impairments and was not entitled to training after 
rehabilitation as his known service-connected and non-
service-connected disabilities did not preclude him from 
employment consistent with his ability, education and 
experience.  The counselor did not consider the veteran to 
have an employment handicap as defined by VA.

In support of his claim, the veteran submitted several 
written statements from his private physicians.  These 
include two statements dated in August 1992 and March 1996 
from Burton Stone, M.D.  Dr. Stone presented that following 
opinion in August 1992:

"Based on my evaluation, the EMG studies and the 
occupational therapy evaluation, it is my opinion 
that the (veteran's) right hand can only be used 
for simple activities that do not require any 
significant sensation or coordination or manual 
dexterity.  (The veteran can) not use the right 
upper extremity to operate equipment required in 
accounting such as adding machines, typewriters, 
computers, etc."

In March 1996, Dr. Stone reiterated the above opinion, 
stating "I am still of the opinion that (the veteran) could 
not perform as an accountant because of his nerve injuries."

In addition to the above statements, the veteran also 
submitted a statement dated in August 1992 from Samuel L. 
Gladney, M.D., who presented the following commentary:

"(The veteran) came to me in July telling me of 
his dilemma of not being able to do the job he 
was trained for, that of being an accountant.  It 
was obvious to me he should have never been 
trained as an accountant. However, this is 
actually out of my area of expertise, therefore, 
I referred him to a rehabilitationist and 
evaluation center for an examination by a 
physiatrist and an EMG.

His expert opinion concurred, after examining and 
testing (the veteran), the he could not and never 
could have been an accountant."

Dr. Gladney concluded his letter by stating that he hoped 
that the veteran could pursue a career in which he would not 
encounter as much impairment due to his physical disabilities 
as he did as an accountant.

The file indicates that the veteran attended Texas Wesleyan 
School of Law in 1992 and graduated with a Juris Doctor 
degree in 1994.  He took the state bar examination in 1995 
and, according to the veteran, passed it on his first 
attempt.  According to the veteran, he worked with another 
attorney to learn how to become a lawyer and received no 
salaried income from 1992 to 1995.  Statements dated in 1998 
indicate that he was now employed as a solo practitioner in a 
law office located next to his mentor.  He reported an earned 
income of $1,000 per week.  He claimed entitlement to 
retroactive Chapter 31 vocational rehabilitation benefits 
back to the time when he started studying for his law degree 
and contended that VA should pay for his law school 
education. 

A July 1998 VA vocational rehabilitation counseling report 
discusses the aforementioned facts of the case and concurs 
with the conclusions presented in the prior VA vocational 
counseling report of May 1992.  Essentially, that the veteran 
did suffer from some physical impairment to employability as 
a result of his service-connected disabilities which 
constituted a material contribution towards his impairment to 
employability; that the veteran had overcome the effect of 
his physical impairments and was not entitled to training 
after rehabilitation as his known service-connected and non-
service-connected disabilities did not preclude him from 
employment consistent with his ability, education and 
experience; and that the veteran did not have an employment 
handicap as defined by VA.




Analysis

Pursuant to 38 U.S.C.A. § 3102(1), basic entitlement to 
vocational rehabilitation training pursuant to Chapter 31, 
Title 38, United States Code, requires, in pertinent part, 
that a veteran have a service-connected disability that is 
rated 20 percent disabling or more which was incurred or 
aggravated in service on or after September 16, 1940.

Alternatively, under 38 U.S.C.A. § 3102(2), a veteran is 
entitled to vocational rehabilitation if there is a service- 
connected disability which is compensable at 10 percent which 
was incurred in or aggravated in service on or after 
September 16, 1940, if the veteran is determined to be in 
need of rehabilitation because of a serious employment 
handicap.

Except as otherwise provided, a rehabilitation program may 
not be afforded to a veteran under Chapter 31 after the end 
of the twelve-year period beginning on the date of such 
veteran's discharge.  This 12-year period begins to run at 
the time that the veteran establishes the existence of a 
compensable service-connected disability. The basic twelve-
year period begins on the day that the VA notifies the 
veteran of this.  The ending date is twelve years from the 
beginning date.  See 38 C.F.R. §§ 21.40, 21.41, 21.42.

In the present case on appeal, the veteran was notified that 
he had compensably-rated service-connected disabilities by 
the RO in September 1969 and therefore had a period of 
entitlement to enter into a VA vocational rehabilitation 
training program under Chapter 31, Title 38, United States 
Code, for 12 years, with his period of entitlement expiring 
in September 1981.  The file shows that he has already 
received the Chapter 31 vocational rehabilitation benefits to 
which he was entitled and has used the award towards a 51-
week period of study to earn a baccalaureate's degree in 
business administration with a major in accounting in 1973.  
The current appeal stems from an application for Chapter 31 
vocational rehabilitation benefits which was received in 
February 1992, over a decade after his period of eligibility 
has expired.

Notwithstanding that the veteran's 12-year period of 
eligibility for vocational rehabilitation has expired, the 
governing statutes provide that the 12-year eligibility 
period may be extended beyond the September 1981 delimiting 
date, if the veteran establishes that he has a "serious 
employment handicap."  38 C.F.R. § 21.44.  A serious 
employment handicap is defined as a significant impairment 
resulting in substantial part from a service-connected 
disability rated at 10 percent or more, of a veteran's 
ability to prepare for, obtain, or retain employment 
consistent with such veteran's abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3101(7).  An "employment handicap" 
basically requires evidence of an impairment of the veteran's 
ability to prepare for, obtain, or retain employment 
consistent with the veteran's abilities, aptitudes and 
interests.  38 C.F.R. § 21.51(b).  An "impairment" is defined 
as restrictions on employability caused by (1) the veteran's 
service-connected and nonservice-connected disabilities; (2) 
deficiencies in education and training; (3) negative 
attitudes toward the disabled; and (4) other pertinent 
factors.  38 C.F.R. § 21.51(c)(1).

A serious employment handicap may exist when the veteran has 
a prior history of poor adjustment in training and 
employment, or, if special efforts will be needed if the 
veteran is to be rehabilitated, or, if the veteran's 
situation presents special problems due to nonservice-
connected disability, etc., and a number of special and 
supportive services are needed to effect rehabilitation.  38 
C.F.R. § 21.52(d). In addition, a finding of serious 
employment handicap may be made when the veteran's service-
connected disability has caused substantial periods of 
unemployment or unstable work history, as well as when the 
veteran has demonstrated a pattern of maladaptive behavior 
which is shown by a history of withdrawal from society or 
continuing dependency on government income support programs.  
38 C.F.R. § 21.52(e). 

However, in this case, the veteran does not have a prior 
history of poor adjustment in training or employment.  Under 
his original award of Chapter 31 vocational rehabilitation 
training, the veteran has completed a baccalaureate's degree 
in business administration with an accounting major.  In the 
present appeal, the veteran's primary argument in support of 
his claim is that his original period of vocational 
rehabilitation training to be an accountant was entirely in 
error because he was trained for a profession that he was 
deemed to be medically unsuitable to perform.  To bolster 
this argument, he presented his employment history which 
shows that he did not work for any significant period of time 
in the accounting profession  following his graduation from 
college in 1973.  He also submitted written statements from 
his private physicians, Drs. Stone and Gladney, in which the 
physicians express their opinion that the veteran was 
physically ill-suited for the accounting profession because 
his service-connected disabilities prevented him from 
performing the manual tasks necessary to write calculations 
and operate computers, adding machines and other tools of the 
accounting trade.  

In view of the statements of Drs. Stone and Gladney, the 
record establishes that the veteran is not physically capable 
of working as an accountant.  However, his work history showa 
that he has been able to apply the other skills he acquired 
while studying for his baccalaureate degree in business 
administration towards work in other professions and that 
these careers were well within his aptitudes and interests in 
sales and business.  According to the veteran's statements, 
he worked from 1976 to 1982 as a manufacturer's 
representative in the floral industry, where he earned a 
highly lucrative annual salary of approximately $100,000.  
His reason for terminating his career in this field was not 
related to his service-connected disability but was rather 
because he wanted to be closer to his family and as his job 
duties involved much travel away from home it caused his 
homelife to suffer.  Thereafter, he started his own business 
in residential construction contracting, but he ended this 
career when a downturn in the national economy ceased to make 
this career sufficiently remunerative for his personal 
preferences.  He then decided to make a career change into 
the practice of law.  He entered law school in 1992, 
graduated with a Juris Doctor degree in 1995, apprenticed 
under an attorney to perfect his legal skills, and then 
successfully passed the bar examination on his first attempt 
in 1996, and has since then pursued a full-time career as an 
solo attorney operating his own practice, with an earned 
weekly income of approximately $1,000.

The record, in short, reflects that the veteran's service-
connected physical disabilities have not prevented him from 
obtaining and retaining employment within his interests and 
aptitude, since the veteran has remained employed full-time 
since his graduation from college in 1973 until around 1986, 
when factors unrelated to his service-connected disabilities 
which involved intrusions upon his family life by his duties 
as a manufacturer's representative and downturns in the 
national economy caused him to abandon his old  career track 
and led him to choose a new career path as a full-time law 
student and eventually a practicing attorney.  In this 
regard, his chosen second career as an attorney is also 
consistent with his vocational interests and aptitudes but 
his election to pursue a new career in law was the result of 
his own personal choice and not because he was forced to do 
so because of physical limitations imposed upon him by his 
service-connected disabilities.  In fact, the evidence 
establishes that the veteran's employment record following 
his college graduation in 1973 would result in an adverse 
decision as to a claim for vocational rehabilitation services 
at any time during the veteran's period of eligibility which 
expired in September 1981.

VA regulations state that a counseling psychologist in the 
Vocational Rehabilitation and Counseling Division shall make 
determinations of serious employment handicap. 38 C.F.R. § 
21.52(f).  In this case, the Vocational Rehabilitation and 
Counseling Division determined in July 1998 that the veteran 
does not have a serious employment handicap. The Board 
concurs with this determination.  As noted, the veteran has 
maintained steady employment from 1973 through the present, 
except for those periods when he elected to stop working 
because of unfavorable conditions with the national economy 
or to take the necessary studies to pursue a legal vocation.  
Otherwise, he has a satisfactory work history.  Moreover, no 
special problems, such as an actual need for rehabilitation, 
have been established.

In sum, the Board concludes that the veteran does not have a 
serious employment handicap in his present employment or 
during the period when he entered law school to study to 
become an attorney.  The veteran has failed to meet the 
requisite criteria, cited above, for an extension beyond his 
12-year period of eligibility for receiving vocational 
rehabilitation training pursuant to the provisions of Chapter 
31, Title 38, United States Code, or to be retroactively 
inducted into a vocational rehabilitation training program 
for purposes of payment for a Juris Doctor degree under that 
chapter. 

Consideration must be made regarding whether the veteran's 
claim warrants retroactive induction into a vocational 
rehabilitation training program, with his period of study in 
law school from 1992 to 1994 constituting this training 
program.  The applicable regulations provide that a veteran 
may be inducted into a vocational rehabilitation program 
retroactively when all of the following conditions are met:
    
(i) The period for which retroactive induction is requested 
is 
within the veteran's basic period of eligibility or extended 
eligibility 
as provided in 38 C.F.R. §§ 21.41 through 21.44;

(ii) The veteran was entitled to disability compensation 
during the 
period for which retroactive induction is requested, and met 
the 
criteria of entitlement to vocational rehabilitation for that 
period; and

(iii) The training the veteran pursued during the period is 
applicable to the occupational objective that is confirmed in 
initial 
evaluation to be compatible with his or her disability, 
consistent with 
his or her abilities, interests, and aptitudes, and otherwise 
suitable 
for accomplishing vocational rehabilitation.

See 38 C.F.R. § 21.282 (2001).

As previously discussed, the veteran has filed his claim for 
vocational rehabilitation training under Chapter 31 for 
payment of a Juris Doctor degree in February 1992.  This was 
over a decade after his basic period of eligibility had 
expired and he has not met the criteria for an extension of 
his basic period of eligibility pursuant to 38 C.F.R. 
§§ 21.41 through 21.44.  Therefore, as he has not met the 
first of three essential criteria to be granted retroactive 
induction into a vocational rehabilitation training program, 
this aspect of his claim must also be denied.  


ORDER

Entitlement to retroactive induction into a vocational 
rehabilitation training program for payment for a Juris 
Doctor degree under Chapter 31, Title 38, United States Code, 
and entitlement to an extension of the 12-year eligibility 
period for receiving vocational rehabilitation training under 
that chapter, is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

